Citation Nr: 0639785	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Colquitt 
Regional Medical Center on November 8, 2003.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 











INTRODUCTION

The veteran served from January 1966 to May 1969.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in January 2004 by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida.


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities. 

2.  The veteran has other coverage under a health plan 
contract that would pay, whole or part, the medical expenses 
at issue.   


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Colquitt 
Regional Medical Center on November 8, 2003 is denied.  38 
U.S.C.A. § 1725, 1728 (West 2006); 38 C.F.R. §§ 17.120, 
17.1000-8 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unauthorized Private Medical Expenses

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Colquitt Regional Medical Center on November 8, 2003.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2006).  

The veteran is not asserting, nor does the evidence otherwise 
show, that his treatment at Colquitt Regional Medical Center 
on November 8, 2003 was authorized in advance.  As such, the 
veteran's treatment at the non-VA facility was not authorized 
in advance.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120 (quoted below), the VA may reimburse veterans 
for unauthorized medical expenses incurred in non-VA 
facilities where:

a) Care or services not previously authorized were 
rendered to a veteran in need of such care or 
services: (1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to be 
aggravating an adjudicated service-connected 
disability; (3) For any disability of a veteran who 
has a total disability permanent in nature 
resulting from a service-connected disability (does 
not apply outside of the States, Territories, and 
possessions of the United States, the District of 
Columbia, and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or 
other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

In this case, the veteran is not service-connected for any 
disabilities or diseases.  Further, there is obviously no 
indication in the record that the veteran has a total 
disability permanent in nature resulting from a service-
connected disability.  Likewise, the evidence does not 
reflect the veteran is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j).  In short, 
the claim fails to meet the requirements under 38 C.F.R. 
§ 17.120.  Therefore, payment cannot be authorized under 38 
C.F.R. § 17.120(a-c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2006) and 38 
C.F.R. §§ 17.1000-1008 (2006).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the 
provider of that emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive  
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2006).

In this case, the evidence demonstrates that the veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the treatment at 
Colquitt Regional Medical Center on November 20, 2003.  
According to billing record from Colquitt Regional 
Medical Center, the veteran incurred charges totaling 
$4870.08; however, the veteran's health care coverage 
paid $4163.92.  

The Board cannot grant the veteran's claim unless the facts 
of the case meet all the requirements under 38 C.F.R. § 
17.10001-8, including the requirement that he not have 
coverage under a health plan contract that would pay, whole 
or part, the medical expenses at issue.  The evidence, 
specifically the billing records from Colquitt Regional 
Medical Center demonstrate partial payment for the treatment 
incurred on November 8, 2003.  The veteran does not deny that 
he had insurance coverage that paid at least part of the 
invoice from November 8, 2003 at Colquitt Regional Medical 
Center.  38 C.F.R. § 17.1002(g).  As the veteran's claim 
failed to meet the requirement that he did not have coverage 
under a health plan contract that would pay, whole or part, 
the medical expenses at issue, the Board is compelled to deny 
the claim.

Because the law, and not the facts, is dispositive of 
this matter, the veteran has failed to state a claim 
upon which relief may be granted, and, as a matter of 
law, his claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Colquitt 
Regional Medical Center on November 8, 2003 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


